DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 8/10/2020 is acknowledged.  The traversal is on the grounds that the Examiner’s a posteriori argument based on US 2007/0122562 was improper.  This is not found persuasive because lack of unity a posteriori exists in the prior art, based on the 102 rejection herein.  The special technical feature is the method of claim 1, and group II is the apparatus thereof, the prior art anticipates the method, therefore the special technical feature does not make a contribution over the prior art.  Additionally, an a prior lack of unity argument could also be made in this case.  The apparatuses of claim 13 and 14 are not specifically designed to carry out the process of claim 1 since they do not have fusing means.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson (U.S. PGPub 2006/0157892).  Regarding claim 1:
Larsson teaches a layer by layer powder additive manufacturing process in paragraph 0031 and Figure 1.  Larsson uses a radiation gun 6 to fuse the powder, and a work table 2 as the platform.  Claim 1 does not limit what the heat source is, and since the radiation gun 6 of Larsson heats the powder due to heat transfer, then the radiation 
Regarding claims 8 and 9:
Larsson teaches a closed loop control of the surface temperatures in Figures 19 and 20, and paragraphs 0117-0126.  The temperature of the surface is measured with a camera, and includes the areas outside the melt (i.e. the max fusion temperature Tij-max).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, in view of Hein (U.S. PGPub 2009/0206522) and Electronics Hub (Open Loop System: https://www.electronicshub.org/open-loop-system/#Advantages_of_Open_loop_control_System).  Regarding claim 2:
As discussed above Larsson teaches controlling the power based on the desired temperature with the energy balance equations, which include both the energy from the beam and material temperature conduction.  However, as discussed above Larsson teaches a closed loop control.
Nevertheless, in the same field of endeavor Hein teaches one can use either open and/or closed loop controls when controlling the power of the heater and irradiation device (paragraph 0019).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an open loop controller, since it has been shown that one can use an open and/or closed loop controller for the same purpose (MPEP 2144.06 II).  Additionally it would have been obvious to choose an open loop system, since they are easier to design and easy to maintain (Electronics Hub: Advantages section)
Regarding claims 3 and 4:
Though not explicit Larsson’s process has such an equation in the energy balance previously discussed, where the fusing energy balances with the energy from previous layers and energy loss in the system.  Switch off times would also be included since a layer can have discrete non contacting sections.

Regarding claim 5:
The previously discussed closed loop controller of Larsson measure the surface temperature and adjusts based on the desired values, this would naturally take into account heat conduction due to thermal resistance and coefficient of thermal conductivity.
Regarding claim 10:
The selection of the desired control loop is obvious as previously discussed and includes open and closed combined.  Additionally, the control loop of Larson measures the surface temperature and adjusts accordingly, based on the desired temperature which is directly connected to the energy balance, as previously discussed.
Regarding claim 11:
The previously discussed control loop of Larsson has a correction interval (Figure 20 and paragraph 0119)
Regarding claim 12:
As previously discussed Larsson uses a camera to measure the surface temperature.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Furlong et al (U.S. PGPub 2011/0042031; herein Furlong), in view of Larsson.  Regarding claim 1:
Furlong teaches a layer by layer powder additive manufacturing process in paragraph 0041 and Figure 1.  Larsson uses a heater 22 to fuse the powder, and a support 16 as the platform.  Support 16 can be heated by a second heater 26, which controls the temperature of the powder to a desired value (paragraph 0058), thus the two are associated with each other.
Furlong is silent to:
Wherein a reference temperature Tr for each layer produced and a tolerance range for the reference temperature Tr are defined
A heating power of the heating device is lowered as sequential layers are fused to the extent that the tolerance range for a reference temperature Tr is maintained in a last layer produced
In the same field of endeavor Larsson teaches using an energy balance equation, which includes energy coming up from under the top layer, to maintain the top layer of powder at a desired temperature and within a certain range (as previously discussed).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that since Furlong teaches a controllable heater, and that Larsson teaches using an energy balance equation to control the temperature of the top layer, then the combination of Furlong and Larsson would make obvious to ability to lower the power of the heating device in order to maintain the top layer at a desired temperature, since doing so reduces stresses on the top layer, which then reduce shape deviations in the part (Larsson, paragraph 0005).
Regarding claims 6 and 7:
Both Furlong and Larsson melt the powder to fuse the powder layer.  Therefore since the heater 26 of Furlong is not used for this purpose, the combination of Furlong and Larsson automatically teach the temperature of the first layer under construction is at least as high as (i.e. great than or equal to) the calculated or experimentally determined T1, due to the act of the fusing device of the prior art.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743